UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22530 Salient MLP & Energy Infrastructure Fund (Exact name of registrant as specified in charter) 4265 San Felipe, Suite 800, Houston, TX 77027 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Gregory A. Reid 4265 San Felipe, Suite 800, Houston, TX 77027 (Name and address of agent for service) 713-993-4675 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments August 31, 2014 (Unaudited) Shares/Units Fair Value Master Limited Partnerships and Related Companies - 140.9% Coal - 2.0% United States - 2.0% Alliance Holdings GP, L.P.(1)(2)(3) $ Crude/Natural Gas Production - 5.1% United States - 5.1% Memorial Production Partners LP(1)(2)(3) Western Gas Equity Partners, LP(2)(3) Crude/Refined Products Pipelines - 45.5% United States - 45.5% American Midstream Partners, LP(3)(4)(5) Arc Logistics Partners LP(2)(3) Crestwood Midstream Partners LP(2)(3) Enbridge Energy Management, L.L.C.(2)(3)(6) Kinder Morgan, Inc. Kinder Morgan Management, LLC(2)(3)(6) Magellan Midstream Partners, L.P.(1)(2)(3) Plains All American Pipeline, L.P.(1)(2)(3) Plains GP Holdings L.P.,Class A(2) Rose Rock Midstream, L.P.(2)(3) Summit Midstream Partners, LP(2)(3) Electric Utilities - 2.5% United States - 2.5% NRG Yield, Inc., Class A(2) Independent Power and Renewable Electricity Producers - 3.1% United Kingdom - 3.1% Abengoa Yield plc(2)(3) Natural Gas Gathering/Processing - 36.2% United States - 36.2% DCP Midstream Partners, LP(2)(3) EMG Utica I Offshore Co-Investment, LP(3)(4)(5)(7)(8) EnLink Midstream LLC(2) EnLink Midstream Partners, LP(2)(3) LinnCo, LLC MarkWest Energy Partners, L.P.(2)(3) NGL Energy Partners LP(3)(4)(5) NGL Energy Partners LP(1)(2)(3) Targa Resources Corp.(2) Targa Resources Partners LP(2)(3) The Williams Companies, Inc.(2) Natural Gas/Natural Gas Liquids Pipelines - 27.8% United Kingdom - 1.6% VTTI Energy Partners LP(2)(3) United States - 26.2% Buckeye Partners, L.P.(3) Energy Transfer Equity, L.P.(1)(2)(3) Enterprise Products Partners L.P.(1)(2)(3) EQT Midstream Partners, LP(2)(3) Exterran Partners, L.P.(2)(3) ONEOK, Inc.(2) Williams Partners L.P.(1)(3) Oil & Gas Drilling - 0.4% United Kingdom - 0.4% Transocean Partners LLC(3) Oil, Gas & Consumable Fuels - 1.4% United States - 1.4% AIM Water LLC(3)(4)(5)(7) - HollyFrontier Corporation See accompanying notes to Consolidated Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments, continued August 31, 2014 (Unaudited) Amount/Shares Fair Value Shipping - 12.7% Bermuda - 3.9% Golar LNG Partners L.P.(2) Republic of the Marshall Islands - 5.6% Dynagas LNG Partners LP(2) Navios Maritime Partners L.P.(2) Seadrill Partners LLC(2) United States - 3.2% Capital Product Partners L.P.(2) Transportation Infrastructure - 4.2% United States - 4.2% Macquarie Infrastructure Company LLC(2) Total Master Limited Partnerships and Related Companies (Cost $244,802,111) $ Corporate Bonds - 0.8% Natural Gas Gathering/Processing - 0.8% United States - 0.8% American Energy - Utica, 7.50%, 03/01/2021(9) $ $ Total Corporate Bonds (Cost $2,000,000) $ United States Investment Company - 1.8% Invesco Short-Term Treasury Portfolio Fund - Institutional Class, 0.01%(1) (Cost $4,909,792) $ Total Investments - 143.5% (Cost $251,711,903) Credit Facility - (41.3%)(10) ) Other Assets and Liabilities - (2.2%) ) Total Net Assets Applicable to Common Shareholders - 100.0% $ All percentages disclosed are calculated by dividing the indicated amounts by net assets applicable to common shareholders. All or a portion of these securities are held by Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary"). All or a portion of these securities are held as collateral for the line of credit agreements.As of August 31, 2014 the total fair value of securities held as collateral for the line of credit agreements is $298,372,340. Non-income producing security. Restricted securities are exempt from registration under the Securities Act of 1933. The security may be resold in transactions exempt from registration, normally to qualified institutional buyers.See footnote 2(g) in the notes to Consolidated Schedule of Investments for further information. Securities have been fair valued in good faith using fair value procedures approved by the Board of Trustees and represents 5.95% of net assets applicable to common shareholders. See note to Consolidated Schedule of Investments for further information. Distributions are paid-in-kind. Security has been deemed illiquid by the Adviser based on procedures approved by the Board of Trustees and represents 3.19% of net assets applicable to common shareholders. See footnotes 2(g) in the notes to Consolidated Schedule of Investments for further information. Affiliated investment for which ownership exceeds 25% of partners' capital. Security exempt from registration under Rule 144A of the Securities Act of 1933.This Security may be sold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, the aggregate value of this security was $2,340,000, representing 0.8% of net assets.This security has been deemed liquid based on procedures approved by the Board of Trustees. A portion of this credit facility is maintained in the Subsidiary.See footnote 4 in the notes to Consolidated Schedule of Investments for further information. See accompanying notes to Consolidated Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments, continued August 31, 2014 (Unaudited) Salient MLP & Energy Infrastructure Fund invested in the following industries as of August 31, 2014: Fair Value % of Total Investments Coal Crude/Natural Gas Production Crude/Refined Products Pipelines Electric Utilities Independent Power and Renewable Electricity Producers Natural Gas Gathering/Processing Natural Gas/Natural Gas Liquids Pipelines Oil & Gas Drilling Oil, Gas & Consumable Fuels Shipping Transportation Infrastructure Short-Term Investments Salient MLP & Energy Infrastructure Fund invested in securities with exposure to the following countries as of August 31, 2014: Fair Value % of Total Investments Bermuda Republic of the Marshall Islands United Kingdom United States * Includes net other assets and liabilities. See accompanying notes to Consolidated Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments, continued August 31, 2014 (Unaudited) Written Call Options Description Expiration Date Strike Price Agreements Fair Value Kinder Morgan, Inc. September 2014 $ $ Kinder Morgan, Inc. October 2014 Linn Co LLC September 2014 Total Written Call Options (Premiums received $118,472) $ Futures Contracts Description Expiration Date Number of Contracts Notional Amount at Value Unrealized Appreciation (Depreciation) E-mini S&P 500 Index September 2014 $ )
